—Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered September 14, 1990, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the second degree.
Contrary to defendant’s contentions, it cannot be said that County Court abused its discretion in denying defendant’s motion to withdraw his guilty plea (see, People v Franco, 145 AD2d 837, 837-838; People v Lattmen, 101 AD2d 662, 663). First, a review of the minutes of the plea allocution indicates that defendant, who was provided with a Spanish interpreter, fully comprehended the nature of the proceedings and knowingly entered his plea. Defendant was fully advised of all of his rights and admitted to selling cocaine which he knew to be illegal. In response to the court’s questioning as to whether he was under the influence of any medication or drug, defendant indicated that he felt "well” and that his mind was clear. Further, the affidavit of defendant’s treating physician stated that none of the prescribed drugs that defendant was taking directly affected cognition, nor was there any other evidence presented that he suffered from any side effects from the medication which would impair his ability in any way. Under the circumstances, defendant’s conviction must be affirmed (see, People v Seger, 171 AD2d 892; People v Gosso, 130 AD2d 683, lv denied 70 NY2d 712). We have examined defendant’s remaining contentions and find them lacking in merit.
Mahoney, P. J., Casey, Weiss, Levine and Mercure, JJ., concur. Ordered that the judgment is affirmed.